COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-282-CV



IN RE J. THOMAS KNIGHT, M.D., 						 RELATORS

J. THOMAS KNIGHT, M.D., P.A., 

AND MEDICAL IMAGING OF DALLAS, LLP
 



----------

ORIGINAL PROCEEDING

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Relators’ Agreed Motion For Dismissal Of Petition For Writ Of Mandamus.”  
It is the court’s opinion that the motion should be granted; therefore, we dismiss this original proceeding.  
Having dismissed this original proceeding, “Relators’ Motion For Emergency Relief” is denied as moot.

Costs of this original proceeding shall be paid by the party incurring the same
, for which let execution issue. 



PER CURIAM

PANEL A:  MCCOY, HOLMAN, and GARDNER, JJ.  



DELIVERED:  July 31, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.